84498: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-22822: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84498


Short Caption:SENJAB VS. DIST. CT. (ALHULAIBI)Court:Supreme Court


Related Case(s):81515, 82114


Lower Court Case(s):Clark Co. - Eighth Judicial District - D606093Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerAhed Said SenjabMarshal S. Willick
							(Willick Law Group)
						


Real Party in InterestMohamad Abulhakim AlhulaibiDavid A. Markman
							(Markman Law)
						


RespondentT. Arthur Ritchie, Jr.


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


04/05/2022Filing FeePetition Filing Fee Waived.  In Forma Pauperis. (SC)


04/05/2022Petition/WritFiled Petition for Writ of Mandamus or Prohibition. (SC)22-10625




04/05/2022AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)22-10626




04/05/2022AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)22-10628




04/05/2022AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)22-10629




04/05/2022AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)22-10630




04/06/2022AppendixFiled Appendix to Petition for Writ - Volume 5. (SC)22-10686




04/06/2022AppendixFiled Appendix to Petition for Writ - Volume 6. (SC)22-10687




04/06/2022AppendixFiled Appendix to Petition for Writ - Volume 7. (SC)22-10688




05/12/2022Order/ProceduralFiled Order Directing Answer.  Real Party in Interest's Answer to Petition for Writ due:  28 days.  Petitioner shall have 14 days from service of the answer to file and serve any reply.  (SC)22-15124




06/03/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Real Party in Interest's Answer to Writ Petition due:  June 23, 2022.  (SC)22-17655




06/23/2022MotionFiled Real Party in Interest's Motion to Suspend Briefing or in the Alternative Grant an Extension to File an Answer to the Writ. (SC)22-20022




06/30/2022MotionFiled Petitioner's Motion to Dismiss Petition. (SC)22-20787




07/20/2022Order/DispositionalFiled Order/Voluntary Dismissal.  Petitioner has filed a motion to dismiss this matter.  Cause appearing, the motion is granted and this matter is dismissed.The parties shall bear their own costs and fees.  Case Closed/No Remittitur Issued.  (SC)22-22822





Combined Case View